DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 03, 2022 has been entered.
The following is a non-final office action in response to the request for continued examination of March 03, 2022.
Status of Claims
Claims 1-2, 4-12, and 14-22, as originally filed March 03, 2022, are pending and have been examined on the merits (claims 1 and 11 being independent).  Claims 1 and 11 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed March 03, 2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “A. Under Revised Step 2A, Amended Independent Claims 1 and 11 Integrate the Ideas into a Practical Application” – pages 10-12

Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds, for an entity, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’, e.g. transferring funds). For instance, in the process of claims, the limitations of registering… the second entity under the certified biller status, verifying… the public identifier and the second account, determining… financial institution is capable of real-time payment transactions, facilitating… a real time payment transaction, representing… a security status for the public identifier, preventing… fraud from occurring, comprising… an interactive invoice, comprising… a hyperlink, comprising… an option to pay, comprising… information about a reward, identifying… the second entity, and performing… a successful credit recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
(3) Step 2B Consideration: The limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request to register a second entity, receiving… an authorization from the first entity, receiving… an account number of the first account to increase security, receiving… a current location of the first entity, receiving… a current balance of the first account, providing… first information, and providing… an offer for a load are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds. These steps are akin to the transmission and updating of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0059-0060]: computers, servers, database, communication module, data module, risk engine, calculation engine, and Internet.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “computing instructions” and “processors”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction, e.g. transferring funds, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-2, 4-12, and 14-22 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing the transaction that relates to providing security in electronic real-time transactions, which contains the steps of receiving, registering, providing, facilitating, and identifying. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1: A method for processing the financial transaction that relates to providing security in electronic real-time transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: registering… the second entity under the certified biller status, verifying… the public identifier and the second account, determining… financial institution is capable of real-time payment transactions, facilitating… a real time payment transaction, representing… a security status for the public identifier, preventing… fraud from occurring, comprising… an interactive invoice, comprising… a hyperlink, comprising… an option to pay, comprising… information about a reward, identifying… the second entity, and performing… a successful credit.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request to register a second entity, receiving… an authorization from the first entity, not receiving… an account number of the first account to increase security, receiving… a current location of the first entity, receiving… a current balance of the first account, providing… first information, and providing… an offer for a loan do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the 
The instant recited claims including additional elements (i.e. “processors, storing computing instructions, computer-readable media, data communication, operating the transaction system, real-time payment transaction, hyperlink, and SMS text message”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0059-0060]: computers, servers, database, communication module, data module, risk engine, calculation engine, and Internet) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processors, storing computing instructions, computer-readable media, data communication, operating the transaction system, real-time payment transaction, and hyperlink) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute 
Dependent claims 2, 4-10, 12, and 14-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein: the interactive invoice comprises an option to pay the invoice immediately”, in claim 4, the step of “wherein: the interactive invoice comprises information about a reward that can be applied toward paying the invoice…”, in claim 5, the step of “wherein: the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on the first entity having previously paid a bill to the second entity”, in claim 6, the step of “wherein: the second entity is identified as one of the recommended billers for the first entity based on second information received from the first financial institution about the bill having been previously paid to the second entity.”, in claim 7, the step of “wherein: the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on a proximity of the first entity to the second entity.”, in claim 8, the step of “wherein the computing instructions are further configured to perform: receiving a current location of the first entity; and providing, to the first entity, an offer for a loan that is based on the current location of the first entity.”, in claim 9, the step of “receiving a current balance of the first account, wherein: the offer for the loan is based on the current balance of the first account.”, in claim 10, the step of “wherein: the real-time payment transaction involves a promise-to-pay message sent to the second financial institution from the first financial institution 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 4-10, 12, and 14-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process using the financial information or other information of the first user and the second user and then providing a transferring fund or an offer for a loan for the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-2, 4, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (hereinafter Muthu), US Publication Number 2015/0112866 A1 in view of Ballout, US Publication Number 2013/0024360 A1 in further view of Bennett et al. (hereinafter Bennett), US Publication Number 2011/0270749 A1 in even further view of Lawe, US Publication Number 2008/0167962 A1.
Regarding claim 1:
Muthu discloses the following:
A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: (Muthu: See paragraph [0037]: “The payment service computer system 160 may, for example, comprise one or more servers each with one or more processors configured to execute instructions stored in memory, send and receive data stored in memory, and perform other operations to implement the operations described herein associated with logic or processes shown in FIGS. 1-6.”)
receiving (reads on “when a user registers at the bank computer system 120 (or at the bank computer system 150, or at the computer system of another member entity)”), at a transaction system, a request to register a second entity (reads on “a user”) under a certified biller status using a second account maintained at a second financial institution (reads on “information may be stored in both the information directory 128 and the information directory 158. The information directory 128 may store a complete identification of the user's bank accounts and other information collected during registration.”), the request comprising (reads on “the information directory 168 may store a reduced amount of information, such as the registered public token(s), the financial institution with it is associated, and the private token (e.g., unique ID) associated with each token.”) a public identifier for the second entity, the transaction system being (reads on “The payment service may also be used by senders and recipients that have bank accounts at non-member banks, for example, by permitting such users to register directly with the payment service computer system 160. Hence, users do not need to be customers of any particular bank in order to be able to use the funds transfer system 100…….The payment service may also be used by senders and recipients that have bank accounts at non-member banks, for example, by permitting such users to register directly with the payment service computer system 160. Hence, users do not need to be customers of any particular bank in order to be able to use the funds transfer system 100.”) in data communication with a first financial institution and the second financial institution, and an entity operating the transaction system being different 
registering the second entity under the certified biller status after receiving confirmation that the public identifier corresponds to the second entity and that the second account is held by the second entity, (Muthu: See fig. 1 and paragraphs [0062] “no other payment network is identified at which the recipient is registered, then the recipient is presumed to not be a registered user of any payment network. Accordingly, at step 341, an invitation is sent to the recipient to invite the recipient to join the payment network. For example, if the token used by the sender is an e-mail address, then an e-mail is sent to the recipient informing that another user is attempting to transfer funds to the recipient and inviting the recipient to join the payment network. A link in the e-mail may, for example, deliver the recipient to the website provided by the bank computer system 120.” and [0063] “At step 343, the recipient may be prompted to provide account information. At step 351, based on the account information, it may be determined whether the user is a customer of one of the member entities. For example, a bank routing number for a demand deposit account may be used to determine whether the user is a customer of one of the member entities.”)
wherein the second entity qualifies for the certified biller status based on the entity operating the transaction system performing due diligence to verify that the public identifier and the second account legitimately belong to the second entity, and (Muthu: See fig. 1 and paragraph [0082]: a recipient who is not registered with any member of the funds transfer payment network can only join the funds transfer 
determining if a first account of a first entity maintained at the first financial institution is capable of real-time payment transactions and if the first account is authorized to participate in the real-time payment transactions; (Muthu: See paragraphs [0110] “The sending bank and the receiving bank may be required to agree to offer real time payments to each other before a real time payment can be made…….. Individual users may also sign up with their respective financial institutions to be able to send and/or receive expedited payments for a service fee.” and [0112] “The sending bank may query the funds transfer payment network as to whether the recipient is eligible to receive real time payments. The funds transfer payment network checks whether the recipient is eligible to receive real time payments, as shown in block 1104, and if so, sends a confirmation message to the 
facilitating a real-time payment transaction from the first account maintained by the first financial institution to the second account maintained by the second financial institution, wherein the real-time payment transaction pays the invoice, (Muthu: See paragraphs [0112] “To pay funds in real time from an in-network sender to an in-network recipient, data may flow between a sender computer system 110, a funds transfer payment network that uses or implements payment service computer system 160, and recipient computer system 130.” and [0113] “The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112. The recipient bank then funds the recipient's account”)
wherein: the certified biller status represents a security status for the public identifier as associated with the second entity to increase security for the real-time payment transaction and to prevent fraud from occurring in the real-time payment transaction; (Muthu: See paragraph [0082] “The information and account ownership of the recipient may be validated and collected before the recipient can even join the funds transfer payment network. Thus, it should be appreciated that the funds transfer payment network may verify that a payment is pending before a non-registered out-of-network recipient can join the funds transfer payment network…….An in-network user must send an out-of-network user a payment before the out-of-network user can join the funds transfer payment network. This 
the second entity does not receive an account number of the first account to increase security of the first account and to decrease fraud; and (Muthu: See paragraphs [0005] “At least one of the registered users is associated with a plurality of public tokens that are stored in the account information directory. The plurality of tokens are useable by the user to send funds to other users and to receive funds from the other users.”, [0068] “The account number field 419 may display the type of account and a partial account number of an account that is associated with the token in field 413. Hence, funds sent/received using the token specified in field 413 are withdrawn from/deposited to the account specified in field 419.”, and [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer…… The biller may also be able to add payment instructions to the bill. The funds transfer payment network routes the bill or invoice to the consumer based upon the token. The consumer responds by paying….. A payment ID is sent to the bank and is then matched to the account. It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)
the first entity does not receive an account number of the second account to increase security of the second account and to decrease fraud. (Muthu: See paragraphs [0005] “At least one of the registered users is associated with a plurality of public tokens that are stored in the account information directory. The plurality of tokens are useable by the user to send funds to other users and to receive funds from the other users.”, [0068] “The account number field 419 may display the type of account and a partial account number of an account that is associated with the token in field 413. Hence, funds sent/received using the token specified in field 413 are withdrawn from/deposited to the account specified in field 419.”, and [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer…… The biller may also be able to add payment instructions to the bill. The funds transfer payment network routes the bill or invoice to the consumer based upon the token. The consumer responds by paying….. A payment ID is sent to the bank and is then matched to the account. It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)
Muthu does not explicitly disclose the following, however Ballout further teaches
wherein the second entity comprises a governmental entity; (Ballout: See fig. 1 and paragraph [0128] “the platform 200 selectively communicates with a plurality of users, such as the registered users 105, 110, nonregistered users 145, other users, institutional users, banking or financial institutions, or brokerage institutions 150, government institutions 160, and vendors/marketers 170, and allows them to selectively communicate amongst each other and with the platform 200 (FIG. 2), via, for example a plurality of corresponding interface systems 140”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include a governmental entity as a payee or biller in the method of Muthu as further taught by Ballout because it provides more entities as a biller (Ballout: See paragraph [0128]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Muthu and Ballout do not explicitly disclose the following, however Bennett further teaches:
providing (reads on “Statements, bills or invoices are provided between a biller and a payer generally through the use of an email communication between these entities.”), to the first entity, first information that identifies the second entity as satisfying the certified biller status, wherein the first information comprises a logo (reads on “This site is “branded with a logo or other information indicating that the biller is the source of the virtual site. The biller, from this site, would direct the payer to the biller's URL by printing it on a paper bill and suggesting that the payer can view and pay their bills online”) associated with the certified biller status; (Bennett: See paragraph [0006]: “Statements, bills or invoices are provided between a biller and a payer generally through the use of an email communication 
receiving an authorization from the first entity to pay an invoice using the first account, the invoice originating from the second entity; and (Bennett: See paragraph [0013] “the payer need not register, but would still be allowed to authorize payment through an e-check, credit or debit cards as well as through their checking or savings account.”)
the invoice comprises an interactive invoice originating from the second entity; (Bennett: See paragraph [0074]: “FIGS. 16 and 17 illustrate an invoice having multiple sub bills thereon. As previously indicated, based upon the parameters set up by the biller, the payer can pay all of the bills, a single bill or partial payment of one or more of the bills. Additional parameters include scheduled payments, scheduled partial payments, auto payments, scheduled over payments, multi-invoice payments, partial payments of sub invoices within a multi-invoice, payments with prompt payment discounts, payments of invoices with late fees, interest and penalties.”)
the interactive invoice comprises an […………..] comprising (i) information about an incentive in exchange for paying the invoice within a predetermined time period, (Bennett: See paragraph [0070]: “The invoice presentment system employs a flexible production model which enables the customer to select an HTML or PDF rendering of invoices using templates stored on a global unique identifier (GUID) and linked by the invoice descriptor in the invoice file for a direct link to be stored on remote PDFs. Customers view the invoices by linking from a biller's website to a branded virtual site such as shown in FIG. 4.”, “Prompt payment discounts can be enabled within the invoice file and prompt payment discounts are configurable for sub invoices within a multiple invoice as is shown in FIGS. 16”, and “The present invention includes methods that notify the billing software application of which customer is requesting a view of the bill which would allow the web service to instantaneously transfer the most up to date balance due including any interest and late fees calculated by the billing software application in real time.”, and notes: Bennett is silent for the term of “SMS text message”, but it is taught by the reference Muthu as cited in [0022]: “The client application may also comprise a mobile web browser, text message (SMS) interface, a dedicated application, or other program suitable for sending and receiving information over the network.”, and see also [0069])
(iii) a brand name of the second entity, (Bennett: See paragraph [0070]: “The invoice presentment system employs a flexible production model which enables the customer to select an HTML or PDF rendering of invoices using templates stored on a global unique identifier (GUID) and linked by the invoice descriptor in the the invoices by linking from a biller's website to a branded virtual site such as shown in FIG. 4.”)
(iv) an amount due, and (Bennett: See paragraph [0070]: “The present invention includes methods that notify the billing software application of which customer is requesting a view of the bill which would allow the web service to instantaneously transfer the most up to date balance due including any interest and late fees calculated by the billing software application in real time”)
(v) and an option for paying the invoice through a response [……………]; (Bennett: See paragraph [0068]: “Dynamic invoice templates allow the invoices to be generated based upon underlying data specified in an invoice file or multiple as well as nested bills within a single bill allows for flexible payment options. The payer can pay the entire multi bill invoice as well as full payment or some of the items billed as well as partial payments for other items billed.”, and see also [0070] and notes: Bennett is silent for the term of “SMS text message”, but it is taught by the reference Muthu as cited in [0022]: “The client application may also comprise a mobile web browser, text message (SMS) interface, a dedicated application, or other program suitable for sending and receiving information over the network.”, and see also [0069])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying a biller and having an authorization of the payer for the payment of bills using one of his/her payment accounts such as an e-check, credit or debit cards as well as through their 
Note: Bennett discloses the invoice presentment system employs a flexible production model which enables the customer to select an HTML or PDF rendering of invoices using templates stored on a global unique identifier (GUID) and linked by the invoice descriptor in the invoice file for a direct link to be stored on remote PDFs. Customers view the invoices by linking from a biller's website to a branded virtual site such as shown in FIG. 4.”. Bennett discloses a link (e.g., hyperlink) that allows customers able to view the invoices by linking a biller’s websites and it may include about discounts. However, it does not explicitly disclose for further information about the incentive, but it is taught by the reference Lawe as below.
Muthu, Ballout, and Bennett do not explicitly disclose the following, however Lawe further teaches:
(ii) a hyperlink for further information about the incentive, (Lawe: See paragraphs [0055]: “showing descriptive text (992) displaying the name of the rewards program and relaying the potential of a reward followed by the html link (990) embedded in the column with the other numbers for the invoice.”, [0059]: “If the buyer does click the presented image link (990), the system moves to step 32. In 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include providing a link for further information about the incentive or discounts for the invoice in the method of Muthu, Ballout, and Bennett as further taught by Lawe because it would provide more options for the payment of bills or invoices (Lawe: See paragraphs [0055] and [0059-0060]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable
Regarding claim 2:
Muthu and Ballout do not explicitly disclose the following, however Bennett further teaches:
The system of claim 1, wherein: the interactive invoice comprises an option to pay the invoice immediately. (Bennett: See paragraph [0070]: “Prompt payment discounts can be enabled within the invoice file and prompt payment discounts are configurable for sub invoices within a multiple invoice as is shown in FIGS. 16”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing an incentive or discount for the payment of bills or invoices in the method of Muthu and Ballout 
Regarding claim 4:
Muthu do not explicitly disclose the following, however Ballout further teaches:
The system of claim 1, wherein: the interactive invoice comprises information about a reward that can be applied toward paying the invoice; and the reward was earned by the first entity at the first financial institution before paying the invoice. (Ballout: See paragraph [0090] “A user has the choice of redeeming points when purchasing goods and services. The PayGeo platform allows transfer of points between many users. The user can consolidate points that accumulate from different sources, such as: one or more credit card points, mileage points, etc., and transfer the consolidated points into PayGeo's Good Money points, to redeem purchases or to obtain a discount on transactions.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using reward points to obtain a discount for paying the invoice in the method of Muthu as further taught by Ballout because it would provide more options for the payment of bills or invoices (Ballout: See paragraph [0090]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely 
Regarding claim 10:
Muthu discloses the following:
The system of claim 1, wherein: the real-time payment transaction involves a promise-to-pay message sent (reads on [0113]: “The sending bank then sends an expedited payment message to the funds transfer payment network, as shown in block 1110. The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112.”) to the second financial institution from the first financial institution after a successful debit (reads on [0112]: “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108.”) of the first account for a payment amount of the invoice; and (Muthu: See paragraphs [0112-0113])
the second financial institution performs a successful credit (reads on [0113]: “the recipient bank has funded the recipients bank account from its own funds, but the sending bank has not yet funded the money to the recipient bank.”) for the payment amount to the second account to make funds available in the second account in real-time after the authorization (reads on [0113]: “The sending bank then sends an expedited payment message to the funds transfer payment network, as shown in block 1110. The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in 
Regarding claim 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Ballout in further view of Bennett in further view of Lawe in even further view of Abhari et al. (hereinafter Abhari), US Publication Number 2008/0015985 A1.
Regarding claim 5:
Muthu, Ballout, Bennett, and Lawe do not explicitly disclose the following, however Abhari further teaches:
The system of claim 1, wherein: the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity (reads on [0096]: “a user USR can interact with the enhanced customer user interface 36, e.g. as displayed through a customer browser 58 at a customer terminal 14, to select and make a same day payment to a biller 18, such as approved by the bank, e.g. Wells Fargo, and indicated as eligible by the vendor service 16, e.g. Western Union.”) based on the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying billers and selecting one of the established list of creditors, i.e. billers in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Abhari because it would be safer and faster for the payment of bills (Abhari: See paragraphs [0095-0098]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6:
Muthu, Ballout, Bennett, and Lawe do not explicitly disclose the following, however Abhari further teaches:
The system of claim 5, wherein: the second entity is identified as one of the recommended billers for the first entity based on second information received from the first financial institution (reads on [0096]: “a user USR can interact with the enhanced customer user interface 36, e.g. as displayed through a customer browser 58 at a customer terminal 14, to select and make a same day payment to a biller 18, such as approved by the bank, e.g. Wells Fargo, and indicated as eligible by the vendor service 16, e.g. Western Union.”) about the bill having been previously paid 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying billers and selecting one of the established list of creditors, i.e. billers in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Abhari because it would be safer and faster for the payment of bills (Abhari: See paragraphs [0095-0098]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Ballout in further view of Bennett in further view of Lawe in even further view of Kozee et al. (hereinafter Kozee), US Patent Number 8073773 B2.
Regarding claim 7:
Muthu, Ballout, Bennett, and Lawe do not explicitly disclose the following, however Kozee further teaches:
The system of claim 1, wherein: the first information that identifies (reads on C70: “the EBPSP 601 can utilize the Probable Biller Determination Engine 767 to identify payees that co-located payors pay. These identified payees are potential payees of a subscriber located in the same proximity as the co-located payors.”) the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on a proximity of the first entity to the second entity. (Kozee: See column 70, lines 52-62; column 73, lines 15-28)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying payees or billers that co-located payors pay in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Kozee because it would make payors easier and faster to have billers nearby (Kozee: See column 70, lines 52-62; column 73, lines 15-28).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 17: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Ballout in further view of Bennett in further view of Lawe in even further view of Calman et al. (hereinafter Calman), US Publication Number 2012/0231814 A1.
Regarding claim 8:

The system of claim 1, wherein the computing instructions are further configured to perform: receiving a current location of the first entity; and providing, to the first entity, an offer for a loan that is based on the current location of the first entity. (Calman: See paragraph [0089]: “the loan offer 530 is offered to the user of the mobile device 500 depending on the user's interest in Real Estate Property B 544. In some embodiments, the loan offer 530 is offered to the user of mobile device 500 if the user remains in the proximity of Real Estate Property B544 for more than a predetermined amount of time, as measured by the amount of time that Real Estate Property B 544 is shown on the display 540B of the mobile device 500.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current location of the user in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Calman because it would be a faster and easier way to provide a loan offer that relates to the user’s interest (Calman: See paragraph [0089]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 18: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Ballout in further view of Bennett in further view of Lawe in even further view of Bayne, US Publication Number 2009/0089205 A1.
Regarding claim 9:
Muthu, Ballout, Bennett, and Lawe do not explicitly disclose the following, however Bayne further teaches:
The system of claim 8, wherein the computing instructions are further configured to perform, before providing the offer for the loan: receiving a current balance of the first account, wherein: the offer for the loan is based on the current balance of the first account. (Bayne: See paragraph [0041]: “the method may attempt to qualify and offer a customer a loan even when the selected cash withdrawal amount is less than the account's available cash, if the withdrawal would cause the account balance to fall below a certain dollar threshold (e.g. under $100.00).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current balance of the account in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Bayne because it would be a faster and easier way to provide a loan offer that relates to the user’s account (Bayne: See paragraph [0041]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Ballout in further view of Bennett in further view of Lawe in further view of Kozee in even further view of Calman.
Regarding claim 21:
Muthu, Ballout, Bennett, and Lawe do not explicitly disclose the following, however Kozee further teaches:
The method of claim 11, wherein: the first information that identifies (reads on C70: “the EBPSP 601 can utilize the Probable Biller Determination Engine 767 to identify payees that co-located payors pay. These identified payees are potential payees of a subscriber located in the same proximity as the co-located payors.”) the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on a proximity of the first entity to the second entity; and (Kozee: See column 70, lines 52-62; column 73, lines 15-28) 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying payees or billers that co-located payors pay in the method of Muthu, Ballout, Bennett, and Lawe as further taught by Kozee because it would make payors easier and faster to have billers nearby (Kozee: See column 70, lines 52-62; column 73, lines 15-28).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function 
Muthu, Ballout, Bennett, Lawe, and Kozee do not explicitly disclose the following, however Calman further teaches:
the method further comprises: receiving a current location of the first entity; and providing, to the first entity, an offer for a loan that is based on the current location of the first entity. (Calman: See paragraph [0089]: “the loan offer 530 is offered to the user of the mobile device 500 depending on the user's interest in Real Estate Property B 544. In some embodiments, the loan offer 530 is offered to the user of mobile device 500 if the user remains in the proximity of Real Estate Property B544 for more than a predetermined amount of time, as measured by the amount of time that Real Estate Property B 544 is shown on the display 540B of the mobile device 500.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current location of the user in the method of Muthu, Ballout, Bennett, Lawe, and Kozee as further taught by Calman because it would be a faster and easier way to provide a loan offer that relates to the user’s interest (Calman: See paragraph [0089]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 22: it is similar scope to claim 21, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
March 22, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/26/2022